Exhibit 10.25
MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
Certain confidential information contained in this document, marked by
asterisks, has been omitted
and filed separately with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.
AGREEMENT SUMMARY AND SIGNATURE PAGE
This Microsoft Operations Digital Distribution Agreement (“Agreement”) is
entered into between:
Microsoft Corporation
     A corporation organized under the laws of the State of Washington, U.S.A.
(“Microsoft”)
AND
Digital River, Inc.
     A company organized under the laws of the State of Delaware, U.S.A.
(“Company”)

     
Effective and Expiration Dates:
  This Agreement commences on September 1, 2006 (the “Effective Date”) and,
unless terminated earlier, expires on August 31, 2009 (the “Expiration Date”).
 
   
Purpose and Scope:
  This Agreement establishes the terms and conditions under which Company shall
perform certain E-Commerce Activities for Microsoft, including, distribution,
fulfillment and delivery functions related to digital distribution of Microsoft
Products.

This Agreement consists of the following:

  •   This Agreement Summary and Signature Page     •   The Contact and Notices
Information Page     •   The General Terms and Conditions     •   Inventory
Management Terms and Conditions     •   Policies and procedures referenced and
incorporated into this Agreement     •   The Following Exhibits:

  •   Exhibit A: Vendor Administrative Guidelines (“VAG”)     •   Exhibit B:
Non-Disclosure Agreement (Dated October 12, 2001)     •   Exhibit C: Microsoft
Supply Chain Security Policies and Requirements (Version 4)     •   Exhibit D:
Template — Affiliate Agreement     •   Exhibit E: Microsoft Release Services
Manager Site License Agreement

Microsoft and Company enter into this Agreement by signing below.

                              MICROSOFT CORPORATION       DIGITAL RIVER, INC.  
     
 
                           
Signature:
              Signature:                                  
 
  Print Name:               Print Name:        
 
                           
 
  Title:               Title:        
 
                           
 
  Date:               Date:        
 
                           

 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------



 



MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
CONTACT AND NOTICES INFORMATION PAGE
Address for Notices. The parties must send legal notices, including notices
relating to a breach or termination of this Agreement or a waiver of any right
or obligation in this Agreement, to the address indicated in the Legal Notice
Contact Information table below. Each party must notify the other in writing of
any changes to the Legal Notice Contact Information. The parties must send any
other communication required by this Agreement to the applicable business
contact indicated in the Business Contact Information table below.
Legal Notice Contact Information

      Microsoft   Company
 
   
Street Address, City, State, Country, Zip Code, Facsimile:
  Street Address, City, State, Country, Zip Code:
          [*]
            [*]
 
   
Notices Contact(s):
  Notices Contact(s):
 
   
With Copy To:
  With Copy To:
          [*]
            [*]

Notices must be in writing. Notices shall be deemed given on the day deposited
in the mail (postage prepaid, certified or registered, return receipt requested)
or sent by recognized national or international air express courier with charges
prepaid.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
     1. Certain Definitions. As used in this Agreement, the terms below have the
following meanings.
          (a) “Affiliate” means, with respect to an entity, any person or entity
that directly or indirectly controls, is controlled by, or is under common
control with that entity. For purposes of this definition, to “control” means
(i) to have the right to control, through the ownership of or contractual right
to vote securities or through other means, the election of directors of a
corporation, or (ii) to own a majority of the voting power or the beneficial
interests in income and capital of an entity other than a corporation.
          (b) “Agreement” means (i) the Agreement Summary and Signature Page,
(ii) the Contact and Notices Information Page, (iii) these General Terms and
Conditions, (iv) any additional terms and conditions, Exhibits and SOWs attached
to this Agreement, and (v) any policies or procedures referenced in this
Agreement.
          (c) “Authorized Party” means a third party designated by Microsoft in
a SOW or other writing: (i) from whom Company may acquire services or Inventory;
(ii) to whom Company may provide services or Inventory; or (iii) for whom
Company may manage or handle Inventory.
          (d) “Customer” means an End-User or Authorized Party to whom Company
is permitted to deliver Inventory or disburses rebates or refunds, or from whom
Company is permitted to receive Inventory returns, orders for Inventory,
requests for Inventory returns or funds, as specified in this Agreement.
          (e) “Deliverables” means all Intellectual Property or other work
product expressly requested by Microsoft, paid for directly or indirectly by
Microsoft and developed by Company for Microsoft under a SOW.
          (f) “E-Commerce Activities” means any services specified under a SOW,
which may include: (i) Inventory manufacturing, assembly, replication, repair,
refurbishment, delivery, returns and warehousing; (ii) Customer service
activities related to handling Inventory orders, processing payments, rebates,
Product identification keys or codes; and/or (iii) the resale of Products and
upgrades and the performance of order transaction and digital download and
fulfillment functionalities.
          (g) “Facility” means the premises that are (i) controlled by Company
(or, where approved in accordance with this Agreement, by Company’s
Subcontractor) and (ii) expressly designated in an applicable SOW as an approved
location at which E-Commerce Activities may be performed.
          (h) “Including” means including without limitation.
          (i) “Insolvent” means the condition of a party’s debts exceeding the
fair value of its assets; or, when a party has incurred debts beyond that
party’s ability to pay the debts as they mature; or, when a party is engaged in
a business or transaction for which the party has unreasonably small capital.
          (j) “Intellectual Property” means all intellectual property rights
throughout the world, whether existing under statute or at common law or equity,
now or hereafter in force or recognized, including: (a) copyrights, trade
secrets, trademarks and servicemarks, patents, inventions, designs, logos and
trade dress, “moral rights,” mask works, publicity rights, and privacy rights;
and (b) any application or right to apply for any of the rights referred to in
clause (a), and all renewals, extensions and restorations.
          (k) “Inventory” means any tangible or intangible item containing or
covered by Microsoft Intellectual Property that is manufactured, assembled,
replicated, delivered, distributed, stored or handled, whether physically or
digitally, by Company under this Agreement, whether complete or a
work-in-progress. For the sake of clarity, Inventory might, in some but not
necessarily all cases, consist of Products or components of Products.
          (l) “Materials” means tangible and intangible items provided by
Microsoft, or by an Authorized Party on behalf of Microsoft, to Company for use
in performing the E-Commerce Activities (e.g., software, materials associated
with a Product, kits, equipment, data from the Microsoft designated Product
support service database, Product application notes, tools, etc.). For the sake
of clarity, “Materials” shall not include any Products obtained by Company
outside of this Agreement, such as Products licensed to Company under a
Microsoft volume license agreement or obtained by Company through the retailer.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------



 



          (m) “Personal Information” means information provided by Microsoft or
collected by Company in connection with this Agreement that identifies or can be
used to identify, contact, or locate the person to whom such information
pertains. Personal Information includes: name, address, phone number, fax
number, email address, social security number or other government-issued
identifier, and credit card information. Additionally, to the extent any other
information (including a personal profile, unique identifier, biometric
information, and/or IP address) is associated or combined with Personal
Information, then that information is also Personal Information.
          (n) “Product” means any product, service, subscription or other item
typically sold or licensed either directly or indirectly by Microsoft to its
end-users, whether tangible or intangible, with respect to which E-Commerce
Activities may be provided under this Agreement (e.g., Microsoft-branded or
Microsoft proprietary software or hardware).
          (o) “SOW” means a services order referring expressly to this
Agreement, signed by authorized representatives of both parties and describing
Services to be performed and any associated additional terms and conditions.
          (p) “Subcontractor” means a third party to whom Company delegates
specified obligations that Company would otherwise be required to perform under
this Agreement. For the sake of clarity, Microsoft Affiliates or Authorized
Parties from whom Company is directed or permitted to acquire materials or
obtain services in connection with its performance of the E-Commerce Activities
are not intended to fall within the definition of a Subcontractor as that term
is used in this Agreement.
          (q) “VAG” means the Microsoft Vendor Administrative Guidelines.
          (r) “Company IP” means Company pre-existing or independently developed
proprietary tools, processes or Intellectual Property.
     2. E-Commerce Activities.
          (a) Performance of E-Commerce Activities; Compliance with Laws.
Company shall perform the E-Commerce Activities in compliance with this
Agreement, all Microsoft policies and procedures referenced in this Agreement,
and each applicable SOW. When performing the E-Commerce Activities, Company
shall comply with all applicable local, state and federal laws regulations and
ordinances. Company shall, at its own expense, obtain and maintain any
approvals, permits, licenses, filings or registrations necessary and related to
the performance of the E-Commerce Activities.
          (b) No Exclusivity; No Minimum Commitments. This Agreement does not
grant the Company an exclusive right to provide Microsoft any of the E-Commerce
Activities or Inventory which Microsoft may require from Company. Microsoft may
contract with third parties for the procurement of comparable or similar
E-Commerce Activities or Inventory. Microsoft makes no representation or
commitment that the scope or level of services or other terms and conditions for
any one vendor will be the same as or similar to any other Microsoft vendor.
Company is entering into this Agreement without any expectations of any such
similar treatment. Nothing in this Agreement shall be construed as creating a
minimum commitment for business on the part of Microsoft to Company.
          (c) E-Commerce Activities to Microsoft or Authorized Parties.
Microsoft may exercise its rights under this Agreement directly and/or
indirectly through Authorized Parties designated by Microsoft in the applicable
SOW. Microsoft shall have the right to update the list of Authorized Parties who
may engage the Company under this Section 2(c) from time to time. Authorized
Parties are not authorized to act on behalf of Microsoft except as expressly
provided in this Agreement, or otherwise expressly authorized by Microsoft in
the SOW or in writing. Company agrees to extend all rights and privileges under
this Agreement to those Authorized Parties, including pricing, when those
Authorized Parties are acting indirectly on behalf of Microsoft, provided,
however, that such Authorized Parties will not be considered third-party
beneficiaries of this Agreement and will have no right to enforce any of the
terms hereof.
          (d) Restrictions on the Scope of E-Commerce Activities.
               (i) Company shall perform the E-Commerce Activities only at the
Facilities approved in each applicable SOW, and shall not move or consolidate
E-Commerce Activities among or between Facilities without Microsoft’s written
permission.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------



 



               (ii) Company shall only provide the E-Commerce Activities to
Microsoft, or to Authorized Parties located in the geographical territories
designated in an applicable SOW. The foregoing will not be deemed to limit
Company’s right to provide products or services (other than the E-Commerce
Activity) to any other party.
               (iii) If the E-Commerce Activities are being provided with
respect to particular Products, Company shall perform the E-Commerce Activities
only with respect to those Products as designated by Microsoft in the applicable
SOW.
          (e) Company’s Personnel, Subcontractors and Affiliates.
               (i) Appointment of Account Manager. Company shall appoint one or
more individuals to serve as account manager(s) for the E-Commerce Activities.
These individuals are listed in the Contact and Notices Information Page.
Account managers shall ensure timely and accurate communication between the
parties. Company may change account managers on a ten (10) day prior written
notice to the corresponding Microsoft business contacts listed on the Contact
and Notices Information Page.
               (ii) Selection, Training and Removal of Personnel. Company shall
be solely responsible, at its cost, for recruiting, selecting and training its
personnel for the performance of the E-Commerce Activities. If training
requirements are identified in the applicable SOW, Company shall ensure that the
necessary personnel are given the training in a timely manner. Company shall use
persons qualified to perform the E-Commerce Activities. Company will not be
entitled to charge Fees (as defined in Section 3) for E-Commerce Activities
performed by personnel who have not completed training requirements specified in
an applicable SOW. At Microsoft’s good faith request and for any business
reason, Company shall promptly remove or replace any individual performing
E-Commerce Activities. Company shall be responsible for the acts and omissions
of its employees.
               (iii) Use of Subcontractors. Company may subcontract the
performance of any E-Commerce Activities to any Subcontractor only with the
prior written approval of the applicable Microsoft Business Contact or as
expressly designated in an applicable SOW. If Microsoft approves the use of a
Subcontractor, the following requirements shall apply:
                    (A) Company shall guarantee the Subcontractor’s fulfillment
of applicable Company obligations under this Agreement;
                    (B) Company shall require each Subcontractor to consent in
writing to any relevant terms, conditions and policies set forth in this
Agreement (including confidentiality obligations, obligations with respect to
Personal Information, security requirements, insurance requirements, Microsoft’s
right to conduct audits, and requirements regarding record-keeping and
reporting) and to acknowledge in writing that Microsoft is an intended
third-party beneficiary of those terms and conditions.
                    (C) Company shall make all payments to Subcontractor.
                    (D) If Company fails to pay a Subcontractor, Microsoft shall
have the right (but not the obligation) to pay such Subcontractor and to offset
any amounts due to Company with amounts paid to the Subcontractor, unless
Company provides assurances reasonably acceptable to Microsoft that the
non-payment will not adversely affect or encumber any E-Commerce Activities,
Inventory or Materials.
                    (E) [*]
                    (F) If E-Commerce Activities are being performed in the
United States, use commercially reasonable efforts to ensure that, of the total
amount paid by Company to non-Affiliate Subcontractors operating in the United
States to provide E-Commerce Activities under each SOW, Company spends at least
five percent (5%) with Minority Owned and Operated Businesses and at least five
percent (5%) with Women Owned and Operated Businesses. For purposes of this
subsection: “Minority-Owned and Operated Businesses” means businesses which are
at least fifty-one percent (51%) owned by a Minority Person or Persons or, in
the case of any publicly owned business, at least fifty-one percent (51%) of the
stock of which is owned by a Minority Person or Persons, and whose management
and daily business operations are controlled by one or more of the same Minority
Person or Persons having ownership interest. “Minority Person or Persons” means
one or more individuals who is/are USA citizens residing in the United States
and is/are either African-American/Black, Hispanic, Asian-American/Pacific
Islander (including native Hawaiians), Asian Indian, and/or Native
American/American Indian (enrolled in a federally recognized tribe).
“Women-Owned and Operated Businesses” means businesses which are at
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------



 



least fifty-one percent (51%) owned by one or more women residing in the United
States, or, in the case of any publicly owned business, at least fifty-one
percent (51%) of the stock of which is owned by one or more women residing in
the United States, and whose management and daily business operations are
controlled by one or more of the same women having ownership interest.
               (iv)  Use of Company Affiliates. Company may use its Affiliates
to perform certain E-Commerce Activities under this Agreement only with the
prior written approval of the applicable Microsoft account manager or as
expressly designated in an applicable SOW, provided that:
                    (A) the Company Affiliate agrees to the same obligations,
limitations and restrictions imposed on Company under this Agreement;
                    (B) the Company Affiliate executes an Affiliate Agreement
with Microsoft in a form substantially similar to the one attached hereto as
Exhibit D; and
                    (C) Company guarantees its Affiliates’ fulfillment of the
applicable obligations imposed on Company under this Agreement.
          (f) Company’s Technology.
               (i) Selection and Compatibility of Technology. Except for
Materials provided to Company or when otherwise provided in the applicable SOW,
Company shall, at its own costs, provide all equipment, technology, and
infrastructure for performing the E-Commerce Activities. Company shall ensure
that these items are compatible with Microsoft equipment, technology and
infrastructure as necessary to perform the E-Commerce Activities.
               (ii) [*]
               (iii) Avoidance of Illicit Code. Company shall not introduce any
computer virus or other illicit code into any Accessible System, Inventory,
Materials or Deliverables, or into any Company IP or other Intellectual Property
that is licensed to Microsoft by Company under this Agreement, if any.
               (iv) Use of Microsoft Technology. When performing the E-Commerce
Activities, where a suitable Microsoft product or technology platform exists,
Company shall use commercially reasonable efforts to utilize such Microsoft
product or technology platform, but shall have no obligation to replace any
existing non-Microsoft product or technology platform as a result of this
subsection.
               (v) Independent Audit. Company shall have security assessments
and audits conducted by an independent security auditor no less than twice a
year and shall make the findings of such audits and assessments available to
Microsoft upon request.
          (g) Company’s Duty of Ongoing Improvement and to Apply Best Practices.
Company shall pursue commercially reasonable opportunities to reduce fees and
costs associated with the performance of the E-Commerce Activities, and to
improve performance, without compromising the quality of the E-Commerce
Activities, Deliverables or Inventory.
          (h) Performance Review. At the frequency specified in each applicable
SOW, and at other times that Microsoft requests, Company and Microsoft shall
meet to review Company’s performance and discuss issues related to the
E-Commerce Activities, including Company’s compliance with the performance
standards described in the applicable SOW and this Agreement.
          (i) Company’s Duty to Cooperate in Fraud-Prevention Efforts. Company
shall have commercially reasonable processes and procedures in place in order to
prevent any occurrence of fraud with regard to the E-Commerce Activities. If
reasonably requested by Microsoft, Company must work with Microsoft to develop
an internal investigation team to detect, investigate and prevent fraud related
to the E-Commerce Activities. Company shall also cooperate with Microsoft in the
investigation of counterfeit, pirated or illegal software and report to
Microsoft, as soon as possible after it comes to Company’s notice, any suspected
counterfeiting, piracy or other infringement of any Microsoft Intellectual
Property. In addition, Company shall not:
               (i) engage in or fail to report fraud or infringement relating to
Microsoft Intellectual Property in any form;
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------



 



               (ii) knowingly use or manufacture counterfeit, pirated or illegal
software;
               (iii) knowingly engage in the warehousing, distribution, supply
or transfer of counterfeit, pirated or illegal software; and
               (iv) knowingly supply any Product or Inventory to any person
known to be engaged or have engaged in the use, manufacturing, distribution or
other supply or transfer of counterfeit, pirated or illegal software.
          (j) Company’s Use of Microsoft Facilities. Company shall not use
Microsoft facilities other than as expressly authorized by a SOW. While on
Microsoft’s premises, Company shall comply with Microsoft’s then-current
physical and information security policies. Company shall ensure that any of its
personnel that are issued access cards or Microsoft e-mail accounts execute the
necessary agreements reasonably required by Microsoft and comply with all
applicable Microsoft policies. Company shall remove any of its personnel from
Microsoft’s premises upon Microsoft’s request. If any Company personnel
encounter any unsafe conditions while on Microsoft’s premises, Company shall
notify Microsoft promptly in writing indicating the nature and location of the
hazard, and shall require its personnel to take additional safety measures as
reasonably necessary to reduce the risk of injury. If Company becomes aware that
a “significant” injury to someone or damage to property has occurred on
Microsoft premises, Company shall notify Microsoft promptly and provide adequate
details to enable Microsoft to investigate the cause. For the purpose of this
subsection, “significant” means injury to a person that results in hospital
treatment, or damage to or loss of property with an estimated value in excess of
Ten Thousand United States Dollars ($10,000.00).
          (k) Access to Microsoft Systems and Tools. If necessary to perform the
E-Commerce Activities, Microsoft may give Company access to certain Microsoft
systems and tools. If such access is given, Company shall comply with all
Microsoft security and access policies related to those systems and tools as
provided by Microsoft from time-to-time. Specifically, Company shall comply with
the Microsoft Release Services Manager Site License Agreement attached hereto as
Exhibit E.
          (l) Export and Trade Controls.
               (i) Company acknowledges that the Products and Inventory and
Products are subject to U.S. export jurisdiction. Company agrees to comply with
all applicable international and national export control and customs compliance
laws and regulations that apply to the Products and the Inventory, including the
U.S. Export Administration Regulations, as well as end-user, end-use and
destination restrictions issued by U.S. and other governments (where
applicable). Microsoft shall make US Export Control Classification Numbers and
Schedule B Codes for the Products or Inventory available to Company on
http://www.microsoft.com/exporting/. For additional information, see
http://www.microsoft.com/exporting/.
               (ii) Company shall comply with the trade requirements set forth
in the applicable SOW.
               (iii) Company agrees to verify and maintain the non-preferential
and preferential country of origin data for all Products or Inventory delivered
under this Agreement. Company is responsible for the overall content and
accuracy of all Company invoices involved in the making of customs declarations
in the country of destination.
     3. Compensation for E-Commerce Activities.
          (a) Microsoft’s Payment of Fees & Pass-Through Costs. If applicable
for under an applicable SOW, Microsoft shall pay Company those fees described in
each SOW (“Fees”). [*] Unless otherwise expressly provided in the SOW or in
writing by Microsoft, Company shall invoice Microsoft for all Microsoft-approved
expenses (“Pass-through Costs”). [*]
          (b) MS Invoice Requirements. Company shall invoice Microsoft for all
Fees and, if applicable, Pass-through Costs via the “MS Invoice” online tool in
accordance with the then-current requirements at http://invoice.microsoft.com
and in the VAG. Company shall not charge Microsoft for researching, reporting on
or correcting any errors relating to its invoices. Invoices shall not bear an
invoice date earlier than the date on which Company is entitled to be paid under
the applicable SOW, or if not specified in the applicable SOW, invoices may be
issued monthly in arrears.
          (c) Payment by Microsoft. Upon acceptance of the applicable E-Commerce
Activities, Deliverables and/or Inventory (in accordance with any acceptance
criteria provided in this Agreement and in each applicable SOW,
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------



 



and, if no such criteria are provided, then in accordance with criteria
reasonable under the circumstances) and receipt of a correct and undisputed
invoice, Microsoft shall:
               (i) [*]
               (ii) [*]
               (iii) if applicable, pay Pass-through Costs net sixty (60) days
with no discount; and
               (iv) pay the amounts in accordance with Microsoft’s then-current
payment policies (e.g., payment via ACH electronic payment to Company’s
financial institution per instructions in Microsoft’s ACH electronic payment
form).
          (d) [*]
     4. Microsoft Policies and Procedures. Company shall adhere to the
then-current and applicable Microsoft policies and procedures described in this
Section and this Agreement. These policies and procedures are expressly
referenced and incorporated into this Agreement and they are either attached as
exhibits to this Agreement and/or provided to Company via the web site addresses
listed below (or any successor site or communication designated by Microsoft).
While Company must comply with these policies and procedures, mere compliance
does not necessarily waive or diminish Company’s obligation to comply with any
other provision in this Agreement.
          (a) Vendor Administrative Guidelines. Company shall comply with the
VAG. A copy of the current VAG is attached hereto as Exhibit A.
          (b) Trademark Usage Requirements. When permitted to use Microsoft
name, trademarks or servicemarks (“Trademarks”) under this Agreement and any
applicable SOW, Company shall only use those Trademarks as permitted by the
applicable SOW as necessary to perform the E-Commerce Activities, and shall
comply with the standard guidelines established by Microsoft and located at
http://www.microsoft.com/trademarks/.
          (c) Microsoft Supply Chain Security Policies and Procedures. Company
shall comply with the Microsoft Supply Chain Security Compliance Policies and
Requirements, attached hereto as Exhibit C.
          (d) Changes to Microsoft Policies and Procedures. Microsoft may update
or modify the policies and procedures from time to time. All updates or
modifications shall be effective thirty (30) days after notifying one of
Company’s account managers, unless the parties agree otherwise in writing. If
Company determines, in its reasonable discretion, that changes to a policy or
procedure will cause a material change in the delivery schedule, Fees or other
costs applicable to the E-Commerce Activities, then Company shall promptly
notify Microsoft. Upon receipt of a detailed explanation from Company regarding
the material change, the parties shall discuss in good faith extending the
compliance effective date or otherwise implementing a corrective action plan to
enable Company to comply with the updated or modified policy or procedure.
     5. Ownership and Use of the Parties’ Respective Intellectual Property.
          (a) Company’s Use of Materials.
               (i) License to Use Materials. In consideration of the Company’s
performance of the E-Commerce Activities under the terms of this Agreement,
Microsoft grants Company, and Company accepts a non-exclusive, nontransferable,
revocable (but only as described below), and limited license to use the
Materials and Trademarks during the term of this Agreement or the applicable SOW
solely to the extent necessary to perform the applicable E-Commerce Activities
and subject to the restrictions and limitations provided for in this Agreement.
Microsoft, or if applicable its suppliers and licensors, reserve all other
rights, title, and interest in and to all Materials and all related Intellectual
Property. Company has no right to sublicense the rights granted under this
Agreement, except as necessary to any Subcontractor or Company Affiliate with
Microsoft’s prior written consent, which consent shall not be unreasonably
withheld, Company shall not modify, reverse engineer or decompile any Materials,
and shall not remove any proprietary notices or licenses contained in any
Materials. Company is responsible for all actions taken by any individual
authorized or purporting to be authorized by Company in connection with
accessing or using the Materials. If the Materials are accompanied by a separate
license (including any license with respect to the use of software embedded on
any equipment provided to Company), the terms of that license shall also apply,
but the provisions of this Agreement shall control in the case of any conflict
between this Agreement and those license terms.
               (ii) Use of Equipment and Tools. If the Materials include any
computer hardware or other equipment or tools (“Equipment”), or if Microsoft
requires Company to build or acquire any Equipment to be used in
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------



 



connection with the performance of E-Commerce Activities, the following
additional requirements will apply to Company’s use of the Equipment, except to
the extent that the parties agree otherwise in a written agreement (e.g., a
separate Equipment lease or purchase agreement):
                    (A) Company shall use the Equipment only for the performance
of the E-Commerce Activities;
                    (B) Company shall assume the risk of, and take all
reasonable precautions to protect Equipment and tools against, loss, damage,
theft or disappearance;
                    (C) Company shall take no action which affects Microsoft’s
or its authorized third party lessor’s title or interest in the Equipment;
                    (D) Company shall maintain, use and service the Equipment in
accordance with the applicable manufacturer’s specifications and instructions.
                    (E) Unless otherwise specified in the applicable SOW,
Microsoft shall not provide technical or maintenance support to Company in
connection with any Equipment; and
                    (F) Company shall place labels identifying the Equipment
and/or tools as Microsoft’s or the lessor’s property.
               (iii) Termination of License and Return of Materials. The license
to use Materials and/or Trademarks is limited to the term of the applicable SOW
and this Agreement. This license may be revoked by Microsoft with respect to a
particular Material or Trademark (A) if Microsoft receives an allegation that
such Trademark or Material infringes a third party’s intellectual property
rights or (B) for a good faith business justification, including, but not
limited to, any action designed to protect Microsoft’s legal interests, so long
as, in each case, Microsoft provides Company with a reasonable notice of
revocation. Upon termination of the license in whole or in part, Company shall
promptly return any Materials related thereto to Microsoft upon request.
          (b) Company’s Use of Non-Microsoft Intellectual Property in the
Performance of E-Commerce Activities.
               (i) Use of Third Party Intellectual Property. Company shall
provide Microsoft with a list of any Company IP, and of any material third party
Intellectual Property, that it intends to use in the performance of the
E-Commerce Activities prior to such use. Company shall update such list
periodically and as needed (the “Updated List”). Microsoft shall have the right
to disapprove the use of any particular material third-party Intellectual
Property in the provision of E-Commerce Activities by providing written notice
to Company within ten (10) days of the receipt of Company’s Updated List, such
notice to describe such problems in reasonable detail.
               (ii) Limitation on Use of Company and Third Party Intellectual
Property That Could Encumber Microsoft Intellectual Property. Company must
obtain Microsoft’s express approval before using any third party Intellectual
Property, or any Company IP, in a manner that would cause it to:
                    (A) be incorporated into any Inventory or Deliverables;
                    (B) alter or affect Microsoft’s ownership interests in any
Inventory or Deliverables; or
                    (C) be required for the Inventory or Deliverables to be used
or distributed by Microsoft or any Customer.
               (iii) [*]
               (iv) Rights to Third Party Intellectual Property That Is
Incorporated Into or Required For the Use of Deliverables or Inventory. If
Company intends to incorporate any third party Intellectual Property into any
Inventory or Deliverable, or uses any third party Intellectual Property in a
manner that makes it necessary for the unfettered use or distribution of any
Inventory or Deliverable by Microsoft or any Customer, then in addition to
obtaining Microsoft’s prior written approval, Company shall obtain all rights in
the applicable third party Intellectual Property needed to grant Microsoft the
same rights provided in the preceding Subsections 5(b)(iii)(A)-(C).
          (c) Ownership and Use of Deliverables.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



               (i) [*]
               (ii) Company’s Assistance. Company shall promptly disclose to
Microsoft, in writing, any inventions, works of authorship, improvements,
developments or discoveries conceived, authored, made or reduced to practice by
Company or its Affiliates or Subcontractors, either solely or in collaboration
with others, in connection with performing the E-Commerce Activities, excluding,
however, any inventions, works of authorship, improvements, developments or
discoveries primarily relating to Company’s staff or Company’s business models
or internal systems or processes. At Microsoft’s request and expense, Company
shall execute documents and take any other action necessary to evidence, perfect
or protect Microsoft’s rights in the Deliverables. Company shall cooperate with
Microsoft in the filing and prosecution of any copyright, trademark or patent
applications that Microsoft may elect to file on the Deliverables. Company
hereby irrevocably appoints Microsoft as Company’s attorney-in-fact (which
appointment is coupled with an interest) to execute those documents on Company’s
behalf. Company shall not challenge, oppose or interfere with any Microsoft
applications relating to the Deliverables or file any applications on its own
behalf.
               (iii) Inventions. Any inventions, ideas, designs, concepts,
techniques, discoveries, improvements or enhancements including, without
limitation, software code, whether or not patentable (collectively,
“Inventions”), which are modifications or improvements of, or based on, the
Intellectual Property of a party developed or created by the other party in the
course of performing obligations or services, including E-Commerce Activities
under this Agreement shall be owned by the party owning the underlying
Intellectual Property. Any custom development work requested by one party to be
undertaken by the other party shall only be undertaken pursuant to a written
agreement specifying the terms and conditions under which the development work,
including ownership of any Inventions, shall be undertaken.
               (iv) [*]
               (v) Title and Non-Infringement with Respect to E-Commerce
Activities, Deliverables and Company IP. Company represents and warrants that to
its knowledge, the use of the E-Commerce Activities, Deliverables, and any
Company IP or third party Intellectual Property licensed to Microsoft under this
Agreement by Microsoft or its Customers as contemplated by this Agreement will
not infringe or violate any patent, copyright, trademark, trade secret or other
proprietary right of any third party.
               (vi) Company Intellectual Property. Except as otherwise expressly
provided in a SOW, notwithstanding anything to the contrary herein, Company
retains all right, title and interest in and to all copyright, including all
renewals and extensions thereof and including the rights to prepare and
distribute derivatives thereof, for all works created, made or conceived by
Company (A) prior to the Effective Date, or (B) in support of Company staff or
Company’s business model, internal systems or processes. Microsoft acknowledges
that all rights on Company IP not expressly granted hereunder are without
limitation reserved by Company.
          (d) Restrictions Related to Use of Publicly Available Software. Except
with the express written consent and approval of Microsoft, Company shall ensure
that no Deliverables, and no Company IP or other Intellectual Property licensed
to Microsoft hereunder, are governed, in whole or in part, by any license
requiring, as a condition of use, modification and/or distribution, that the
software or other software combined and/or distributed with it be: (i) disclosed
or distributed in source code form; (ii) licensed for the purpose of making
derivative works; or (iii) redistributed at no charge.
     6. Reports, Audits & Inspections.
          (a) Reporting. Company will comply with the reporting requirements
identified in each applicable SOW, or otherwise reasonably requested by
Microsoft (each instance a “Report”). Company shall use commercially reasonable
efforts to ensure that all Reports are accurate, complete, provided timely and
in the format required under the applicable SOW. [*]
          (b) Record-Keeping Requirements. Company shall keep detailed and
accurate books and records related to the E-Commerce Activities, Products,
Materials and Inventory for a period equal to the greater of (i) the time period
required by any applicable laws, including the laws of any local jurisdiction
applicable to such records, or (ii) the time period set forth in an applicable
SOW, or (iii) four (4) years. Records shall, where appropriate and unless
otherwise indicated in a SOW, be kept in accordance with generally accepted
accounting principles. These records shall include records regarding any
delivery, transfers-out, returns, damage or corruption to, or recovery, of any
Inventory or Materials.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------



 



          (c) Financial Information. Microsoft shall have the right to examine
Company’s publicly available financial information and statements to allow
Microsoft to determine whether Company is capable of continuing to perform its
obligations under this Agreement. If Company’s financial statements cease to be
public or are not publicly available, at any time upon Microsoft’s request,
Company shall provide to Microsoft a copy of its financial statements (including
balance sheets and related statements of income and retained earnings, and
statements of changes in financial condition) certified by an officer of
Company. To the extent these financial statements are audited, the audit report
of the certified public accountant performing the audit shall also be made
available to Microsoft. Whether or not Company’s financial statements are
publicly available, if Microsoft finds the information made available to
Microsoft to be insufficient or incomplete in any material manner, then, at the
request of Microsoft, Company shall submit to Microsoft additional financial
information that it reasonably requests. Company financial information shall be
considered Confidential Information as defined in the NDA and subject to
Section 7 of this agreement.
          (d) Audit.
               (i) During the term of this Agreement and for a period of four
(4) years thereafter, upon at least forty-eight (48) hours’ notice, Microsoft
may audit Company’s books and records during normal business hours to verify
accuracy and compliance with the terms of this Agreement. Such audit shall be
limited to the books and records from the twenty-four (24) month-period
immediately preceding the date of any such audit. Company will provide Microsoft
or its agents with access to the relevant records and the right to make copies
of those records for audit evidence. In conducting any audit, Microsoft will not
unreasonably interfere with Company’s business operations, and shall cooperate
with Company to ensure that Company is able to protect its own and its other
customers’ proprietary information. Company shall promptly correct all
discrepancies discovered during an audit. Microsoft may not exercise its audit
rights more than once in any twelve (12) month period unless an audit reveals
the Company’s material noncompliance with this Agreement. Audits and inspections
shall be conducted by Microsoft representatives and/or inspection team, or any
independent certified public accountant or consultant selected by Microsoft.
               (ii) Microsoft shall pay for each audit except that if an audit
shows Company overcharged Microsoft by five percent (5%) or more of the amounts
due for any audited period of time, Company shall, in addition to re-computing
and making immediate refund payments to Microsoft of all overpayments, pay
Microsoft for all reasonable costs and expenses actually paid by Microsoft to
third parties in conducting such audit, including any amounts paid to any
outside auditor. For the avoidance of doubt, nothing in this provision is
intended to provide Microsoft with access to Company records relating to other
clients of Company, or to Company activities not related to the E-Commerce
Activities provided under this Agreement.
          (e) Facility Inspections. Microsoft may cause an inspection to be
made, with at least three (3) business days’ prior notice, of any Facility
(including its security systems, communications and computing networks) solely
as necessary to verify Company’s compliance with this Agreement (including
security requirements). Inspections shall be conducted during regular business
hours and in a manner that does not unreasonably interfere with Company’s
business operations and complies with all of Company’s then-current physical and
information security policies. Company shall provide Microsoft, or its agents,
access to relevant records and areas of the Facility. Company may designate a
representative to accompany Microsoft’s inspectors and may reasonably restrict
access to any section of the Facility containing confidential information of
Company or its customers so long as that restriction does not unreasonably
interfere with the audit. Microsoft’s rights of inspection will extend to any
approved Subcontractor or Affiliate of Company. Company shall inform its
Microsoft-approved Subcontractor or Affiliate of Microsoft’s right to inspect
and will use reasonable efforts to secure such rights for Microsoft and assist
Microsoft with any such inspection.
          (f) Sarbanes-Oxley Compliance; SAS-70 Report. Company shall comply
with all applicable Microsoft required documentation related to or required
under the United States Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) and that
shall not do or omit to do anything in connection with the E-Commerce Activities
to prejudice compliance by Microsoft with its obligations pursuant to
Sarbanes-Oxley. Microsoft agrees that Company’s annual provision of a SAS 70,
Type II Audit will constitute full compliance with Company’s obligations under
this Section. Any further documentation requested shall be provided at
Microsoft’s sole cost and expense and shall be considered Confidential
Information as defined in Section 7 of this Agreement and subject to all the
protection and controls provided for in the NDA.
     7. Confidentiality, Privacy, Data Protection and Publicity.
          (a) Confidentiality. The respective confidentiality obligations of the
parties regarding this Agreement are set out in the confidentiality and
non-disclosure agreement dated October 12, 2001 (the “NDA”)
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------



 



attached hereto as Exhibit B and incorporated by reference. In addition to any
information defined as confidential in the NDA, the following information shall
be deemed to be confidential for purposes of the NDA:
               (i) the existence and terms of this Agreement; and
               (ii) information provided by a party under this Agreement or
obtained or created by a party in the course of performing this Agreement,
including (A) information contained in any reports provided to Microsoft,
(B) any electronic or written correspondence between the parties, (C) customer
lists, Personal Information regardless of the source, subject to the terms and
conditions set forth in this Agreement regarding Personal Information, and
(D) transactional, sales and activity information related to the E-Commerce
Activities.
          (b) Limitations on Company’s Collection and Use of Personal
Information.
               (i) Limitations on Collection and Use of Personal Information.
Company shall not access or collect any Personal Information except to the
extent strictly necessary to perform the E-Commerce Activities or to fulfill any
legal requirements, and shall not use Personal Information accessed or collected
while performing the E-Commerce Activities for any purpose other than those
expressly permitted by this Agreement. If the E-Commerce Activities involve the
collection of personal information directly from individuals, such as through a
webpage, Company shall provide a clear and conspicuous notice regarding the uses
of the personal information. The notice shall comply with all relevant
guidelines contained at http://members.microsoft.com/vendorguide or otherwise
provided by Microsoft.
               (ii) Limitations on Disclosure of Personal Information. [*] If
Company is served with a court order compelling disclosure of any Personal
Information or with notice of proceedings for such an order, Company shall
oppose the order, shall notify Microsoft of the order or notice, and shall
provide Microsoft the opportunity to intervene before Company files any response
to the order or notice, all at Microsoft’s expense.
               (iii) Protection of Personal Information. Company shall take
reasonable steps to protect Personal Information in Company’s possession from
unauthorized use, access, disclosure, alteration or destruction. Security
measures shall include access controls, encryption and other means, where
appropriate. Company must immediately notify Microsoft of any known security
breach that may result in the unauthorized use, access, disclosure, alteration
or destruction of Personal Information. Company shall conduct an audit on at
least an annual basis to evaluate the security of Personal Information in
Company’s possession and to verify that the terms of this Agreement with respect
to Personal Information are being followed. The results of the audit shall be
made available to Microsoft on request.
               (iv) Return or Destruction of Personal Information. Upon request
from Microsoft, Company shall provide Microsoft with Personal Information
collected on Microsoft’s behalf and in Company’s possession. Within ten
(10) days following termination or expiration of this Agreement, Company shall,
at Microsoft’s sole discretion, either:
                    (A) provide Microsoft with all documents and materials
(including all copies) containing Personal Information collected on Microsoft’s
behalf and, together with all other materials and property of Microsoft, which
are in its possession or under its control; or
                    (B) destroy all specified documents and materials (including
all copies in all formats) and provide Microsoft with a certificate of
destruction signed by an officer of Company. As an exception to the foregoing,
unless Microsoft directs otherwise, Company may retain a copy of Personal
Information solely to the extent necessary to comply with its record-keeping
requirements under the preceding Section 6 (Reports, Audits & Inspections).
          (c) Publicity. Except as otherwise required by applicable laws and
regulations, neither party shall issue press releases, publicity, or other
disclosure in any form that relate to the relationship with the other party or
the Agreement without the other party’s prior written approval. Except as
permitted in the applicable SOW, neither party shall use the other party’s names
or trademarks in any marketing materials or web sites. Each party is required to
obtain written permission from the other party before using the party’s name or
any of its Affiliates’ names in client presentations or in responses to requests
for client lists (e.g., as part of a Request for Proposal or Request for
Information).
     8. Security.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------



 



          (a) Company’s Obligation to Protect Materials, Inventory and
Confidential Information. In addition to its compliance with any other terms and
conditions set forth in this Agreement, applicable policies and procedures, and
any specific requirements contained in an applicable SOW, Company shall
implement and maintain commercially reasonable security procedures and measures
at its Facilities (including physical lock/key security, computer and
communications network security and data security) designed to prevent
disclosure of Confidential Information to any unauthorized persons or any damage
to Materials, Inventory or Confidential Information. Company shall notify
Microsoft immediately in the event of any breach or failure to comply with these
or any other security or data protection requirements set forth in this
Agreement or of any breach of its security affecting any E-Commerce Activities,
Materials, Deliverables, Inventory or Microsoft Intellectual Property.
          (b) [*]
          (c) Subcontractor Audits. Company shall perform security reviews and
audits of any Subcontractors who provide call center, fulfillment, and data
center services. Company shall provide Microsoft, upon Microsoft’s written
request, all documentation related to such reviews and audits together with all
necessary corrective action reports.
          (d) Protecting Facilities Restricted Areas. Company shall ensure that
all third parties accessing the restricted areas where Microsoft E-Commerce
Activities are being performed are bound by confidentiality agreements that
require those third parties to comply with the confidentiality requirements of
this Agreement (including the NDA) and any such access shall be in accordance
with Company policies and procedures in effect on the date of such access.
     9. Disaster Planning; Obligations in Event of Unavoidable Delay.
          (a) Disaster Planning. Company shall implement and maintain a
measurable, documented disaster recovery plan to ensure continuity and quality
of the E-Commerce Activities and Inventory (“Disaster Plan”). The plan must
include, at a minimum, implementation procedures, weather-related,
labor-related, system-related and telecommunications contingencies and a
mitigation plan in the event of these or other foreseeable events that are
outside Company’s reasonable control. [*]
          (b) Obligations in the Event of Unavoidable Delay.
               (i) [*] Where the performance of E-Commerce Activities is delayed
by reason of an act of Force Majeure, Company and Microsoft shall enter into
bona fide discussions with a view to alleviating the effects of such act of
Force Majeure or of agreeing upon such alternative arrangements as may be fair
and reasonable.
               (ii) Company shall not be liable for any failure to comply with
any obligations hereunder where such failure is caused by any reason beyond its
reasonable control including, but not limited to, act of God, riot, act of
terrorism, accident, fire, and war, (each a “Force Majeure”) AND Company has
otherwise complied with its obligations under this Agreement (including all
parts of Section 9 and of its Disaster Plan). Where a strike, lockout, trade
dispute or labor disturbance does not directly involve Company, its Affiliates
and/or its Sub-contractors, Company shall use its best efforts to continue to
provide and perform the E-Commerce Activities without interruption or delay in
performance, and Company shall not be liable for any interruption or delay in
performance arising from such strike or other labor difficulties where such
interruption or delay in performance arises notwithstanding its utmost efforts
in this regard. Where difficulty in obtaining labor, materials or transport, or
the occurrence of any strike, lock out, trade dispute or other labor disturbance
does directly involve the Company, the occurrence of such act shall not be
considered to be outside the Company’s reasonable control and shall not excuse
any delay in Company’s performance, notwithstanding that such strikes or other
labor difficulties are not capable of being terminated on terms acceptable to
the party affected. Where the performance of any E-Commerce Activities shall be
delayed by reason of an act of Force Majeure for more than sixty (60) days
either party may, upon written notice to the other, terminate the affected SOW
or SOWs (or, in the event all open SOWs are affected, this Agreement) without
further obligation except to make payment for E-Commerce Activities already
rendered and any obligation with respect to any surviving provision as set forth
in Section 15(e), in which event the provisions of Section 15 shall apply.
Without prejudice to the foregoing, Microsoft may suspend performance to the
Company under this Agreement and may itself perform or appoint a third party to
perform the E-Commerce Activities during any period during which Company is
affected by an act of Force Majeure without liability to make or pay any
compensation to Company. If within sixty (60) days, Company is able to return to
reasonably normal business operations, regardless of the existence of a Force
Majeure, Microsoft and Company will resume performance under this contract.
Nothing contained herein shall be construed as granting Microsoft any rights in
or to Company Intellectual Property or Company Confidential Information, nor
shall anything contained herein prevent Microsoft from withholding payment or
applying performance credits for any non-performance regardless of the cause.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------



 



     10. Insurance Requirements. Company warrants that it shall maintain
sufficient insurance coverage to enable it to meet its obligations created by
this Agreement and by law. Without limiting the foregoing, Company warrants that
its insurance shall, at a minimum, include the following lines of coverage (with
minimum limits of $2,000,000 per occurrence) to the extent the Agreement creates
exposures generally covered by these insurance policies: Commercial General
Liability (Occurrence Form) including product liability, Workers’ Compensation
(statutory limits), Crime, Professional Liability and Errors & Omissions
Liability, Automobile and Employer’s Liability. Company shall name Microsoft,
its Affiliates, and their respective directors, officers and employees as
additional insureds in the Commercial General Liability policy, to the extent of
contractual liability assumed by Company under this Agreement.
     11. Taxes. This Section governs the treatment of all taxes arising in
connection with this Agreement notwithstanding any other section of this
Agreement.
          (a) Tax Obligations Generally. Microsoft is not liable for any taxes
that Company is legally obligated to (collect or) pay and which are incurred or
arise in connection with the manufacture, storage or sale of Inventory or the
performance of E-Commerce Activities by Company or its Subcontractors. Microsoft
shall pay Company any sales, use or value added taxes owed by Microsoft solely
as a result of entering into this Agreement or a subsequent SOW and which are
required to be collected from Microsoft by Company under applicable law.
Microsoft may provide Company with a valid exemption certificate, and Company
shall not collect taxes covered by the certificate. If taxes are required to be
withheld on any amount to be paid by Microsoft to Company, Microsoft shall
deduct them from the amount owed and pay them to the appropriate taxing
authority. Microsoft shall secure and deliver to Company an official receipt for
any taxes withheld. Microsoft shall use reasonable efforts to minimize such
taxes to the extent permissible under applicable law.
          (b) Tax Obligations Relating to Company’s E-Commerce Activities. If
Company is required to make payments to Microsoft under any SOW (e.g., Inventory
royalty payment), then Company shall pay Microsoft any sales, use or value added
taxes owed by Company solely as a result of entering into this Agreement or a
subsequent SOW and which are required to be collected from Company by Microsoft
under applicable law. If taxes are required to be withheld on any amount to be
paid by Company to Microsoft, Company shall deduct them from the amount owed and
pay them to the appropriate taxing authority. Company shall secure and deliver
to Microsoft an official receipt for any taxes withheld. Company shall use
reasonable efforts to minimize such taxes to the extent permissible under
applicable law. Company shall remit to the appropriate taxing authority any
duties, taxes, imposts, fees of charges on any Inventory delivery to a Customer
where no billing or collection services are involved (“Transfer Taxes”). Company
shall invoice Microsoft for such Transfer Taxes in accordance with Section 3 of
this Agreement.
     12. Disclaimer of Implied Warranties. TO THE MAXIMUM EXTENT PERMISSABLE BY
LAW, THE PARTIES HEREBY DISCLAIM ANY AND ALL IMPLIED WARRANTIES, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND/OR FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE E-COMMERCE ACTIVITIES, PRODUCTS,
INVENTORY OR MATERIALS, WHETHER OR NOT ARISING FROM TRADE USAGE OR A COURSE OF
DEALING. THIS DISCLAIMER IS NOT INTENDED TO LIMIT ANY EXPRESS WARRANTIES
CONTAINED IN THIS AGREEMENT.
     13. Remedies. Except as provided below, none of the remedies listed in this
Section shall be deemed the exclusive remedies. In addition, the parties agree
to the following specific remedies:
          (a) Indemnification.
               (i) Mutual Indemnity. Each party shall defend the other party and
its directors, officers, employees, agents, subsidiaries and affiliates (each an
“Indemnified Party”) against any third party or governmental claim, lawsuit,
investigation, regulatory determination, action, demand or administrative,
judicial or other proceeding (collectively, “Third Party Claims”), and indemnify
and hold harmless each Indemnified Party for and from all damages, taxes, costs,
losses and liabilities arising out of Third Party Claims, to the extent those
Third Party Claims arise from:
                    (A) any material breach of this Agreement by the other party
or its Affiliates or Subcontractors;
                    (B) the negligent or willful acts of the other party or its
Affiliates or Subcontractors resulting in any bodily injury or death to any
person or loss, disappearance, or damage to tangible or intangible property; or
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



                    (C) acts or omissions of the Indemnified Party undertaken or
omitted at the direction or on the instructions of the indemnifying party.
               (ii) Microsoft’s Limited Indemnity for Infringement. Microsoft
shall defend Company and its directors, officers, employees, agents,
subsidiaries and affiliates in a lawsuit or other judicial action, and pay the
amount of any adverse final judgment (or settlement to which Microsoft
consents), including any reasonable legal fees, arising from any lawsuit or
other judicial action brought against Company by any third party that claims or
alleges that any Product or Materials infringe any patents, trademarks, trade
secrets or copyrights in any territory in which Company is authorized to perform
E-Commerce Activities with respect to the Product or Materials (“IP Claim”).
Microsoft’s obligations shall not apply to the extent the IP Claim arises out of
Company’s (1) modification of Materials or Inventory other than as directed by
Microsoft, (2) combination of Materials or Inventory with any non-Microsoft
product, program or data other than as directed by Microsoft, (3) acquisition of
a trade secret through improper means, under circumstances giving rise to a duty
to maintain its secrecy or limit its use, or from a party other than Microsoft
or its Affiliates that owed to the party asserting the claim a duty to maintain
the secrecy or limit the use of the trade secret, or (4) distribution of
Inventory or Materials by Company after Microsoft directs it to stop, or
(5) failure to make changes or implement updates with respect to any Materials
after they have been made available to Company.
               (iii) Notice of Claims. The Indemnified Party shall provide the
indemnifying party with reasonably prompt notice of each Third Party Claim or IP
Claim to permit the indemnifying party to answer and defend the Third Party
Claim or IP Claim. Upon receipt of such notice, the Indemnifying party shall
respond in writing to the tender of defense within twenty (20) days of receipt
of such notice. The Indemnified Party shall provide the indemnifying party with
reasonable information and assistance, at the indemnifying party’s expense, to
help defend any Third Party Claim or IP Claim. The Indemnified Party shall have
the right to employ separate counsel and participate in the defense of any Third
Party Claim, at its own expense. With respect to IP Claims, Microsoft shall have
the exclusive right to undertake the defense against the IP Claim and to select
the counsel to handle the IP Claim. A failure by the Indemnifying Party to
respond in writing to the tender of defense within the time specified in this
subsection will be deemed a waiver of any objection to its obligation to defend
the Indemnified Party, but not a waiver of the indemnifying party’s rights to
object to any subsequent obligation to indemnify or to hold harmless the
Indemnified Party. In the event the Indemnifying Party fails to respond to a
tender of defense, the Indemnified Party shall thereafter have the right to
control the defense of such Third Party Claim or IP Claim, including the right
to select which law firm defends the claim. In the event the Indemnifying Party
rejects the tender of defense or fails to undertake and continue such defense or
fails (in the Indemnified Party’s reasonable opinion) to adequately pursue or
conduct such defense, the Indemnifying Party will be liable for 100% of any
legal fees and expenses incurred by the Indemnified Party to compel the
Indemnifying party to honor its obligations under this Section, regardless of
the comparative negligence or fault of the Indemnified party, and the
Indemnifying Party expressly waives any right it may have under statutory or
common law that might operate to make the recovery of fees under this subsection
(iii) a mutual right. For the avoidance of doubt, if each party tenders the
defense of the same Third Party Claim or an IP Claim to the other, and unless
there can be no good faith dispute that the underlying conduct giving rise to
the Loss was solely within the control of Company, Microsoft shall defend both
parties against the Third Party Claim or IP Claim, subject to any rights to
recoup its defense expenses under this subsection (iii).
               (iv) Settling Claims. Neither party may settle any Third Party
Claim or IP Claim on the other party’s behalf, or publicize the settlement,
without the other party’s prior written permission, unless the settlement is for
a monetary amount that is fully covered by that party’s indemnity and the
settlement does not require an admission of fault or impose any other obligation
other than the payment of money. In any event, Company shall not settle any
claim that any Microsoft Intellectual Property infringes any third party’s
intellectual property rights without Microsoft’s consent.
          (b) Company’s Duties In Connection with Infringing Deliverables,
E-Commerce Activities and Company IP. Company shall indemnify Microsoft from any
claim that the use of the E-Commerce Activities, Deliverables and any Company IP
or third party Intellectual Property licenses to Microsoft under this Agreement
by Microsoft or any of its Customers as contemplated by this Agreement, infringe
or violate any patent, copyright, trademark, trade secret or other proprietary
right of any third party. Company shall notify Microsoft if a court of competent
jurisdiction holds that any Deliverable, or any Company IP or other Intellectual
Property licensed to Microsoft by Company under this Agreement, infringes a
third party proprietary right. Moreover, if the use of any Deliverable or any
Company IP or other Intellectual Property licensed to Microsoft by Company is
enjoined or threatened to be enjoined, then Company shall, at its expense and at
its option, either:
               (i) procure the right for Microsoft to continued use the
Deliverables, Company IP or other Intellectual Property in accordance with this
Agreement; or
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------



 



               (ii) replace or modify the Deliverables, Company IP or other
Intellectual Property so that it is non-infringing and meets the requirements of
this Agreement to Microsoft’s reasonable satisfaction.
          If either of the actions described in the immediately preceding
subsections (i) or (ii) is not fulfilled within thirty (30) days after the
injunction or threat of injunction, Microsoft shall have the right to terminate
the Agreement and/or any affected SOW. Upon Microsoft’s written demand, Company
shall refund all amounts paid by Microsoft for infringing Deliverables or
E-Commerce Activities.
          (c) Specific Remedy for Misuse or Loss of Microsoft Property. Upon
Company’s misuse or loss of any Inventory or Materials that was not sold to an
End-User or otherwise transferred in a manner prescribed or permitted by this
Agreement or by Microsoft, Company shall reimburse and pay Microsoft as follows:
               (i) for digital or physical Inventory where activation is
required, upon reasonable proof of activation, Company shall pay Microsoft the
full amount that Microsoft would have been entitled to receive from Company had
the Inventory been sold in the normal course of business (the “Estimated Retail
Value”), and where there is no reasonable proof of activation, Company shall pay
Microsoft the replacement value of the Inventory components and related
processing costs for such Inventory (the “Estimated Cost of Replacement”); or
               (ii) for digital or physical Inventory where activation is not
required for the use by a End-User, Company shall pay Microsoft the Estimated
Retail Value of the Inventory
               (iii) if Company unlawfully, improperly, or without prior
authorization from Microsoft removes, retains, possesses, misappropriates,
loses, damages or fails to return Materials or any other Microsoft property or
Intellectual Property, other than Inventory, Company shall fully compensate
Microsoft at Microsoft’s estimated retail price (or market or replacement value,
if applicable) for that property.
          (d) Certain Remedies in Case of Non-Conforming E-Commerce Activities
or Deliverables. If Microsoft rejects any E-Commerce Activities or Deliverables
or they are found by Microsoft to be non-conforming or defective, then at
Microsoft’s request and in accordance with the requirements set forth in the
applicable SOW, Company shall correct the E-Commerce Activities with respect to
those non-conforming items.
          (e) Injunctive Relief. Either party may seek injunctive relief and
other equitable remedies in the event of a breach of this Agreement. The
availability of injunctive relief will be a cumulative and not an exclusive
remedy available to the parties.
     14. Exclusion of Consequential Damages.
          (a) EXCLUSIONS. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING DAMAGES FOR LOST PROFITS
OR LOST OPPORTUNITIES; COSTS OF COVER OR ANY PUNITIVE OR EXEMPLARY DAMAGES)
ARISING OUT OF THIS AGREEMENT, REGARDLESS OF WHETHER THE LIABILITY IS BASED ON
BREACH OF CONTRACT, TORT, STRICT LIABILITY, BREACH OF WARRANTIES OR OTHERWISE,
EVEN IF IT HAS BEEN ADVISED OF THEIR POSSIBLE EXISTENCE.
          (b) EXCEPTIONS TO EXCLUSIONS. THE EXCLUSIONS DESCRIBED IN SUBSECTION
(a) DO NOT APPLY TO:
               (i) A PARTY’S DUTY TO INDEMNIFY THE OTHER PARTY;
               (ii) FRAUD;
               (iii) A BREACH OF A PARTY’S CONFIDENTIALITY OBLIGATIONS
(INCLUDING THE BREACH OF OBLIGATIONS RELATED TO PERSONAL INFORMATION AND DATA)
UNDER THIS AGREEMENT; OR
               (iv) A PARTY’S MISUSE OR INFRINGEMENT OF THE OTHER PARTY’S
INTELLECTUAL PROPERTY.
     15. Termination.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------



 



          (a) Termination For Convenience by Microsoft. Microsoft may terminate
this Agreement, or any particular SOW, effective on one hundred and eighty
(180) days’ written notice, unless the SOW provides otherwise, at any time with
or without cause.
          (b) Termination For Cause.
               (i) Microsoft may terminate this Agreement, or any particular
SOW, in the event of the Company’s material breach or failure to substantially
perform its obligations under this Agreement (including failure to submit
Reports), but only where written notice of the breach or failure to perform is
provided by Microsoft to Company, and the breach or failure to perform is not
cured within thirty (30) calendar days of the Company’s receipt of such notice.
Company may terminate or suspend performance under this Agreement, or any
particular SOW, in the event of Microsoft’s material breach or failure to
substantially perform its obligations under this Agreement, but only where
written notice of the breach or failure to perform is provided by Company to
Microsoft, and the breach or failure to perform is not cured within thirty
(30) calendar days of Microsoft’s receipt of such notice.
               (ii) Notwithstanding the foregoing:
                    (A) Either party may terminate this Agreement, or any
particular SOW, and Company may terminate or suspend its performance under this
Agreement or any particular SOW, in the event of material breach of any
provision of this Agreement relating to limitations on the use and/or protection
of the Intellectual Property, Confidential Information, or Personal Information
of such party, unless such breach is cured within five (5) business days of
receipt of notice of the same by a party; and
                    (B) Either party may terminate this Agreement, or any
particular SOW, and Company may terminate or suspend its performance under this
Agreement or any particular SOW, immediately upon written notice to the other
party in the event of (i) the material violation of the privacy policy of either
party; (ii) the commission of a fraudulent or criminal act by either party
having a material adverse effect on the other party; (iii) if the other party
becomes Insolvent; (iv) if the other party executes any assignment for the
benefit of creditors or becomes the subject of any proceeding under any
bankruptcy, insolvency, liquidation, moratorium or other debtor relief laws,
whether voluntary or involuntary, which is not dismissed or terminated within
sixty (60) days after the commencement of such proceeding; (v) if the other
party sells or transfers all or a substantial part of its assets to a third
party (including by merger with another entity), or there is otherwise a change
in the control of the other party (for purposes of this subsection, one entity
“controls” another if the entity directly, or indirectly through an Affiliate,
holds the majority of the voting rights in that entity, or has the right to
appoint or remove a majority of its board of directors, or controls alone or
under an agreement with others the majority of the voting rights in it); or
(vi) if the other party assigns this Agreement in violation of Section18; and
                    (C) In the case of an assertion against Microsoft of claims
relating to products liability, Company’s may suspend or remove the Product from
Company’s performance under this Agreement or any particular SOW, whereupon
Company shall immediately provide written notice to Microsoft.
                    (D) In the case of a third-party assertion against Company
of IP Claim relating to Microsoft’s Products, Company may, upon providing
Microsoft with a reasonable written notice remove the affected Product from
Company’s performance under this Agreement if Company presents to Microsoft, in
writing, sufficient proof of the Company’s likelihood of suffering irreparable
harm if removal of the Product does not take place. If the litigating parties
resolve the IP Claim, Company shall immediately resume performance of E-Commerce
Activities with respect to the affected Product.
                    (E) Notwithstanding anything to the contrary set forth
herein, the right to terminate shall apply only to the particular SOW or SOWs
affected by the breach or condition giving rise to the right of termination,
unless all SOWs are so affected, in which event the terminating party may elect
to terminate this Agreement and all SOWs.
          (c) Effect of Termination or Expiration. Within ten (10) days after
the date of termination or expiration of the Agreement (or any SOW where
applicable), except as otherwise provided in this Agreement, Company shall
deliver to Microsoft or to any other location designated by Microsoft all
related Inventory or Deliverables and all data and materials related thereto, in
a format designated by Microsoft. Each party shall return the other party’s
Confidential Information to that party, except to the extent Microsoft permits
Company to retain any Confidential Information in connection with its
record-keeping obligations under this Agreement or, in the case of the
termination of a particular SOW, where that Confidential Information relates to
other SOWs not terminated. Each party agrees that its obligations under this
subsection and subsection (i) below are independent of any disputes or
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



claims it may have against the other party, and that it shall not use its
control over Inventory, Deliverables, Confidential Information, data or other
materials related to the E-Commerce Activities to achieve any advantage with
respect to any dispute or claim.
               (i) Effect of Termination for Convenience. If Microsoft
terminates this Agreement or a particular SOW for convenience under Section
15(a) above, Microsoft will have no further obligation to Company, except for
the payment of undisputed Fees and Pass-Through-Costs earned or approved prior
to the termination date (and, in the case of the termination of a particular
SOW, any obligations applicable to any SOWs not yet terminated) and any
obligations arising from surviving sections as provided for in Section 15(e).
          (d) [*]
          (e) Surviving Sections. The provisions of this Agreement which, by
their terms, require performance after the termination or expiration of this
Agreement, or have application to events that may occur after the termination or
expiration of this Agreement, shall survive the termination or expiration of
this Agreement.
     16. Governing Law; Consent to Jurisdiction. This Agreement shall be
construed under and enforced in accordance with the laws of the State of New
York, U.S.A. without regard to any rules governing conflicts of laws. Parties
agree to exclusive jurisdiction and venue of courts in the state and federal
courts sitting in New York County, New York.
     17. Relationship. This Agreement creates an independent contractor
relationship between the parties. This Agreement does not constitute an offer by
Microsoft and shall not be effective until signed by both parties. Except as
required under this Agreement or any SOW, Company shall not enter into any
agreement, contract, or arrangement with any government or government
representative or with any person, firm, corporation, partnership or other
enterprise imposing or purporting to impose legal obligations or liability on
Microsoft. Except as otherwise approved by Microsoft, Company shall not make
representations or warranties on behalf of Microsoft with regard to any Product
or Inventory in the course of performing any E-Commerce Activities. Company’s
employees or Subcontractors shall not be construed to be Microsoft employees;
Company shall pay any taxes, insurance or benefits with respect to its personnel
and will, upon request, provide Microsoft with satisfactory proof of independent
contractor status. Unless otherwise set forth elsewhere in this Agreement, there
are no third party beneficiaries under this Agreement.
     18. Assignment. Neither party may sell, assign, transfer, pledge or
encumber this Agreement or any right, or delegate any duty or obligation under
this Agreement, by assignment or operation of law without the other party’s
prior written consent, which consent shall not be unreasonably withheld. The
Agreement shall inure to the benefit of and bind all permitted successors,
assigns, receivers and trustees of each party.
     19. No Waiver. Failure or delay by a party to exercise any right or remedy
shall not be a waiver and shall not prevent the enforcement of that or any other
right.
     20. Severability. If a court of competent jurisdiction finds any provision
of the Agreement to be unenforceable, then the Agreement shall be deemed amended
to exclude the provision and the remainder of the Agreement shall continue in
full force and effect.
     21. Amendments and Addition or Changes to SOWs. Except as otherwise
provided in this Agreement, all amendments to (i) the Agreement Summary and
Signature Page, (ii) the Contact and Notices Information Page, (iii) these
General Terms and Conditions, (iv) any additional terms and conditions, and
(v) any addendums created hereunder must be in a non-electronic writing (e.g.,
not email) expressly amending this Agreement and signed by authorized
representatives of both parties.
          (a) Adding SOWs. The parties may add E-Commerce Activities to this
Agreement by executing SOWs describing the applicable E-Commerce Activities.
Company is not authorized to perform the applicable E-Commerce Activities until
the SOW is signed by both parties. Any Microsoft Affiliate may enter into SOWs
with Company under this Agreement. Upon adding a SOW, the parties shall update
and execute a new Agreement Summary and Signature Page to reflect the additional
SOW(s) and any additional Terms and Conditions and/or additional policies to be
added to the Agreement in connection with the additional SOW. However, the
failure to execute an updated Agreement Summary and Signature Page, for whatever
reason, shall not render any additional SOW invalid where it has otherwise been
entered into in accordance with this Subsection.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------



 



          (b) Change to Scope of E-Commerce Activities. Microsoft may update the
description of E-Commerce Activities to be provided under a SOW in its sole
discretion, via written notice to Company (the “Update Notice”). Except as
described below in this subsection, the updated E-Commerce Activities
description shall be effective ten (10) business days after Company’s receipt of
the Update Notice. If Company determines in its reasonable discretion that the
updated E-Commerce Activities scope causes a material change in the delivery
schedule, Fees or other costs applicable to the E-Commerce Activities, it shall
notify Microsoft within ten (10) business days of receipt of the Update Notice.
The parties will then follow the procedures described below.
               (i) Within ten (10) business days after receipt of the Update
Notice, Company shall provide Microsoft with a proposal explaining in detail how
the request will change the E-Commerce Activities delivery schedule, Fees or
costs for the applicable E-Commerce Activities.
               (ii) Microsoft may accept or reject the proposal, in its sole
discretion. If Microsoft accepts the proposal, the revised E-Commerce Activities
scope and any changes to the schedule, Fees or Pass-through Costs shall be
described in a written amendment to the applicable SOW signed by both parties.
               (iii) If Microsoft rejects the proposal, Microsoft will then be
free to have the E-Commerce Activities performed by a third party.
     22. Entire Agreement; Order of Precedence. This Agreement (including all
terms and conditions, policies and procedures, Exhibits and SOWs referenced on
the Agreement Summary and Signature Page, attached to this Agreement, or signed
by the parties and expressly made a part of this Agreement) supersedes all prior
and contemporaneous communications, whether written or oral, regarding the
matters agreed to herein. This Agreement does not replace any separate written
license agreement between Microsoft and the Company. Except as otherwise
provided, in the event of an irreconcilable conflict between any addendum
created under this Agreement and this Agreement, such addendum controls with
respect to any SOW expressly referencing the Addendum. Except as otherwise
expressly provided, in the event of an irreconcilable conflict between the
provisions of different parts of this Agreement, the parts shall control in the
following order: (a) these General Terms and Conditions; (b) any additional
Terms and Conditions listed on the Agreement Summary and Signature Page; (c) any
policies and documents referenced in this Agreement; (d) any exhibits to this
Agreement (except for the Microsoft Release Services Manager Site License
Agreement which shall control only with respect to Company’s access to the
Release Services Manager tool); and (e) any Statements of Work. In the event of
a conflict between this Agreement and any SOW created hereunder, the provisions
of the SOW with respect to such conflicting provisions shall control over this
Agreement, provided, however, that such conflicting provisions expressly
reference the specific Section in the Agreement that the parties intend to amend
or supersede AND the SOW is first approved in writing by Microsoft Legal &
Corporate Affairs (“LCA”), such approval to be manifested by the affixation of
LCA’s stamp approving the version of the SOW actually signed by Microsoft. In
the event such LCA approval is not secured and the conflicting provision does
not reference this Agreement, the provisions of this Agreement shall control and
the provisions contained in the SOW shall be voidable at Microsoft’s election.
END OF GENERAL TERMS AND CONDITIONS
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



INVENTORY MANAGEMENT TERMS AND CONDITIONS
These Inventory Management Terms and Conditions describe the rights and
obligations of Company and Microsoft applicable when the Company is handling
Inventory, including replication, manufacturing, assembly, storage, fulfillment
and distribution. The following terms and conditions shall supplement the
General Terms and Conditions.
     IM-1. Microsoft Inventory and Related Materials — Term Defined. For the
purposes of these Inventory Management Terms and Conditions and this Agreement,
the terms below shall have the following meanings:
          (a) “BOM” means the bill of materials provided by Microsoft to Company
which identifies all components and raw materials comprising a given Product or
Product Component. Microsoft may, at its sole discretion, modify the BOMs in
writing prospectively.
          (b) “Components” means those parts listed on the BOM or specified by
Microsoft in writing, other than (i) Microsoft-provided parts, or
(ii) Materials.
          (c) “Microsoft Inventory and Related Materials” means, collectively,
(i) Inventory, (ii) Materials and (iii) any raw materials or Components in which
title has vested in Microsoft.
     IM-2. Performance. Company shall replicate, manufacture, assemble, store,
fulfill or distribute Inventory in accordance with the BOMs and any related
specifications provided by Microsoft in writing in the SOW or otherwise. Company
shall also procure all necessary supplies, Components and raw materials in
compliance with the BOMs and any related specifications provided by Microsoft as
necessary to timely perform the E-Commerce Activities under this Agreement and
any applicable SOW.
     IM-3. Title Vested in Microsoft; Company’s Role as Bailee and Trustee.
          (a) Title to Inventory and Raw Materials and Company’s Related Rights.
As between Company and Microsoft, Microsoft shall at all times own all Inventory
and Materials.
          (b) Title to Raw Materials and Components. Unless otherwise agreed
between the parties, title in any raw materials or Components acquired in
connection with the E-Commerce Activities shall vest in Microsoft upon the
occurrence of one of the following events:
               (i) the raw materials or Components are combined with,
incorporate or are incorporated into Materials or other Microsoft Intellectual
Property; or
               (ii) Company has received payment for those raw materials or
Components from Microsoft or an Authorized Party on behalf of Microsoft; or
               (iii) Company has received raw materials or Components ordered
based on a binding forecast provided by Microsoft; or
               (iv) Microsoft has exercised the option to acquire raw materials
or Components as described in this Agreement.
          (c) Effect of Forecasts; Option to Purchase Raw Materials. Forecasts
provided by Microsoft are non-binding unless the applicable SOW expressly
provides otherwise. Nevertheless, to the extent raw materials or Components
acquired in connection with the performance of E-Commerce Activities are unused,
Microsoft shall have the option to purchase those raw materials or Components.
Microsoft may assign this option to any of its Affiliates. Microsoft or its
Affiliates may exercise the option at any time by providing fifteen (15) days’
written notice to Company. The purchase price shall be (a) the price set forth
in the applicable SOW; or (b) if no price is set forth in the SOW, then
Company’s actual costs and expenses (without any markup).
          (d) Company’s Role Merely Possessory; Obligations as Bailee.
               (i) Company’s Status and Obligations as Bailee or Consignee.
Company holds Microsoft Inventory and Related Materials solely for Microsoft’s
benefit as bailee (or, in the case of Inventory which Company is authorized to
sell on behalf of Microsoft, as consignee). In keeping with that role, Company
shall:
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

20



--------------------------------------------------------------------------------



 



                    (A) conspicuously label all Microsoft Inventory and Related
Materials “Property of Microsoft” and keep those items separated from any other
materials, supplies or inventory belonging to Company or any third party;
                    (B) keep Microsoft Inventory and Related Materials free and
clear of any liens, claims or encumbrances other than those in favor of
Microsoft;
                    (C) immediately notify Microsoft of any threatened
foreclosure or other claim adverse to Microsoft’s interest in Microsoft
Inventory and Related Materials; and
                    (D) not assert and shall waive any right of offset, lien or
other interest in Microsoft Inventory and Related Materials.
               (ii) Declaration of Trust. Company agrees that, until delivery of
any Microsoft Inventory and Related Materials to Microsoft or any Authorized
Party is completed (e.g., placed into Microsoft’s control or otherwise disposed
of pursuant to Microsoft’s instructions), Company shall, with respect to each of
those items:
                    (A) hold any item in trust for the sole benefit of Microsoft
and for the purposes of performing the E-Commerce Activities under this
Agreement;
                    (B) account for the disposition of the item at the times and
in the manner requested by Microsoft; and
                    (C) present the item, including in its balance sheets and in
any representations to its creditors or others, as trust property and not as
assets belonging to Company or any of its Affiliates.
          (e) Company’s Grant of Security Interest.
               (i) Precautionary Grant. For precautionary purposes only and in
order to make a public record of Microsoft’s ownership of Microsoft Inventory
and Related Materials, Company grants to Microsoft a continuing, first priority
security interest in all Microsoft Inventory and Related Materials ever
possessed or controlled by Company.
               (ii) Company’s Obligation to Cooperate with Microsoft. Company
shall cooperate with Microsoft, as Microsoft may reasonably request, to give
effect to the security interest. Company authorizes Microsoft to file the
necessary documentation that Microsoft deems appropriate to perfect and maintain
the security interest. Company shall execute and deliver all documents and take
any actions reasonably requested by Microsoft to protect its interest in
Microsoft Inventory and Related Materials.
               (iii) Acknowledgement from Company’s Creditors. Company shall
provide Microsoft, upon request, an acknowledgment from any creditor of Company
having a security interest in Company’s tangible or intangible assets, in a form
acceptable to Microsoft, that the creditor has no security interest in, and will
not assert a security interest in, any Microsoft Inventory and Related
Materials.
     IM-4. Management of Inventory.
          (a) General. Where applicable, Company shall accurately track and
manage all Microsoft Inventory and Related Materials in strict compliance with
this Agreement. Company shall not modify any Microsoft Inventory and Related
Materials except as expressly permitted by the applicable SOW.
          (b) Company’s Protection of Inventory and Materials.
               (i) Company shall protect all Microsoft Inventory and Related
Materials against loss or injury while the Microsoft Inventory and Related
Materials are under its control and/or in its possession. Company shall not
store Microsoft Inventory and Related Materials in any manner or in proximity to
anything that could cause deterioration of or damage to the Microsoft Inventory
and Related Materials.
               (ii) If the Microsoft Inventory and Related Materials pose a
material hazard to property or persons (a “Hazard”), Company shall promptly
notify Microsoft as soon as possible. Unless expressly prohibited by law, the
notice will be given to Microsoft prior to notice to any governmental agency.
Company shall promptly
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

21



--------------------------------------------------------------------------------



 



provide Microsoft with all relevant data and review and discuss the information,
tests, and conclusions relating to the alleged Hazard and the basis for any
contemplated recall or other remedial action, including moving the Inventory to
another location within the Facility or to another Facility. If the Hazard is
Company’s fault or is caused by circumstances within Company’s reasonable
control, Company shall pay all costs of any remedial action including any of
Microsoft’s resulting out-of-pocket costs. Company shall, upon request and at
its expense, provide Microsoft and/or Microsoft’s designees all reasonable
assistance in determining how best to deal with the Hazard, and preparing for
and making any presentation before any governmental agency which may have
jurisdiction over any aspect of any Hazard. All information regarding a Hazard
in any Microsoft Inventory is Microsoft Confidential Information (as defined in
the NDA).
               (iii) Except as permitted in this Section, Company shall not move
Microsoft Inventory and Related Materials from the applicable Microsoft-approved
Facility to another facility without Microsoft’s prior written approval.
          (c) Company’s Storage and Disposition of Damaged or Returned Product.
Company shall separate all damaged or otherwise non-saleable Inventory while
awaiting Microsoft’s instructions about disposition. Company shall dispose of
damaged or otherwise non-saleable Inventory (e.g., make it saleable, tender it
for recycling, etc.) in strict compliance with Microsoft’s instructions and in
accordance with the applicable SOW. Unless instructed by Microsoft, Company
shall not salvage any damaged Inventory and shall take all steps required of it
to prevent others from salvaging the Inventory.
          (d) Detention and Demurrage. Company shall be responsible for all
detention and demurrage charges incurred in connection with storing or handling
Inventory. Company shall keep records concerning detention of vehicles to assist
Microsoft and Company in processing any objection to a carrier’s imposition of
detention charges.
          (e) Disposition of Inventory and Work in Progress. In the event of the
termination or expiration of this Agreement, and except as otherwise provided in
this Agreement or a SOW, the following shall apply to the disposition of
Inventory:
               (i) Disposition of Inventory and Work in Progress — Binding
Forecast or Order: For any finished Inventory and work-in-progress held or
controlled by Company and manufactured, built, assembled, replicated or procured
(or that is being manufactured, built, assembled, replicated or procured) based
on a binding forecast or purchase order, Company shall, at Microsoft’s written
request and at Microsoft’s sole option:
                    (A) deliver the finished Inventory and any work in progress
to a location designated by Microsoft at Microsoft’s expense;
                    (B) complete the work-in-progress and deliver it along with
any previously finished Inventory to a location designated by Microsoft at
Microsoft’s expense; or
                    (C) dispose of the finished Inventory and work in progress
in the manner designated by Microsoft in the applicable SOW or in writing.
Microsoft shall pay Company the Fees and costs related to finished Inventory and
work in progress disposed pursuant to this Subsection.
               (ii) Disposition of Inventory and Work in Progress — Non-Binding
Forecast: For any finished Inventory or work-in-progress held or controlled by
Company and manufactured, built, assembled, replicated or procured (or that is
being manufactured, built, assembled, replicated or procured) based on a
non-binding forecast, Microsoft may, at its sole option:
                    (A) request the delivery of that Inventory and
work-in-progress to a location designated by Microsoft at Microsoft’s expense
and subject to Microsoft’s obligation to pay for the Inventory and work in
progress in accordance with this Agreement;
                    (B) request that the Company complete the work-in-progress
and deliver the thus-completed Inventory, along with any previously finished
Inventory, to a location designated by Microsoft at Microsoft’s expense and
subject to Microsoft’s obligation to pay the Fees related to that work; or
                    (C) dispose of the Inventory and work-in-progress in the
manner designated by Microsoft in the applicable SOW or in writing, at the
Company’s costs and expense.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

22



--------------------------------------------------------------------------------



 



     IM-5. [*] IM-6. [*]
     IM-7. Manufacturing Standards and Quality Control. If Company is
manufacturing any Inventory, the following additional terms shall apply:
          (a) Manufacturing Standards. Company shall manufacture any Inventory
in strict compliance with any specifications provided in an applicable SOW. In
addition, Company agrees that any Inventory shall be provided free from any
defects in design, manufacture, materials or workmanship and suitable for their
intended purposes, and shall comply with applicable health, safety,
environmental and other applicable laws and regulations. Except in accordance
with the terms of this Agreement, the applicable SOW or as otherwise authorized
in writing by Microsoft, Company shall not alter the Inventory or any component
thereof without the specific prior written consent of Microsoft, and shall have
no authority to make copies of Microsoft software or documentation. Company
shall not include any other product or informational piece, including without
limitation literature, documentation and advertising, with any Inventory without
the prior written consent of Microsoft.
          (b) [*]
END OF INVENTORY MANAGEMENT TERMS AND CONDITIONS
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

23



--------------------------------------------------------------------------------



 



EXHIBIT A

     
TO:
  THE MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
BETWEEN:
  MICROSOFT CORPORATIONAND DIGITAL RIVER, INC.
DATED:
  September 1, 2006
NAME
  Microsoft Vendor Administrative Guidelines

 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

24



--------------------------------------------------------------------------------



 



EXHIBIT B

     
TO:
  THE MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
BETWEEN:
  MICROSOFT CORPORATIONAND DIGITAL RIVER, INC.
DATED:
  September 1, 2006
NAME
  Non-Disclosure Agreement

MICROSOFT CORPORATION NON-DISCLOSURE AGREEMENT
(STANDARD RECIPROCAL)
This Non-Disclosure Agreement (the “Agreement”) is made and entered into as of
the later of the two signature dates below by and between MICROSOFT CORPORATION,
a Washington corporation (“Microsoft”), and Digital River, Inc., a Delaware
corporation (“Company”).
IN CONSIDERATION OF THE MUTUAL PROMISES AND COVENANTS CONTAINED IN THIS
AGREEMENT AND THE MUTUAL DISCLOSURE OF CONFIDENTIAL INFORMATION, THE PARTIES
HERETO AGREE AS FOLLOWS:
1. Definition of Confidential Information and Exclusions.
     (a) “Confidential Information” means nonpublic information that a party to
this Agreement (“Disclosing Party”) designates as being confidential to the
party that receives such information (“Receiving Party”) or which, under the
circumstances surrounding disclosure ought to be treated as confidential by the
Receiving Party. “Confidential Information” includes, without limitation,
information in tangible or intangible form relating to and/or including released
or unreleased Disclosing Party software or hardware products, the marketing or
promotion of any Disclosing Party product, Disclosing Party’s business policies
or practices, and information received from others that Disclosing Party is
obligated to treat as confidential. Except as otherwise indicated in this
Agreement, the term Disclosing Party” also includes all Affiliates of the
Disclosing Party and, except as otherwise indicated, the term “Receiving Party”
also includes all Affiliates of the Receiving Party. And “Affiliate” means any
person, partnership, joint venture, corporation or other form of enterprise,
domestic or foreign, including but not limited to subsidiaries, that directly or
indirectly, control, are controlled by, or are under common control with a
party.
     (b) Confidential Information shall not include any information, however
designated, that: (1) is or subsequently becomes publicly available without
Receiving Party’s breach of any obligation owed Disclosing Party; (ii) became
known to Receiving Party prior to Disclosing Party’s disclosure of such
information to Receiving Party pursuant to the terms of this Agreement;
(iii) became known to Receiving Party from a source other than Disclosing Party
other than by the breach of an obligation of confidentiality owed to Disclosing
Party; (iv) is independently developed by Receiving Party; or (v) constitutes
Feedback (as defined in Section 5 of this Agreement).
2. Obligations Regarding Confidential Information

  (a)   Receiving Party shall:

  (i)   Refrain from disclosing any Confidential Information of the Disclosing
Party to third parties for five (5) years following the date that Disclosing
Party first discloses such Confidential Information to Receiving Party, except
as expressly provided in Sections 2(b) and 2(c) of this Agreement,     (ii)  
Take reasonable security precautions, at least as great as the precautions it
takes to protect its own confidential information, but no less than reasonable
care, to keep confidential the Confidential Information of the Disclosing Party;
    (iii)   Refrain from disclosing, reproducing, summarizing and/or
distributing Confidential Information of the Disclosing Party except in
pursuance of Receiving Party’s business relationship with Disclosing Party, and
only as otherwise provided hereunder; and     (iv)   Refrain from reverse
engineering, decompiling or disassembling any software code and/or pre- release
hardware devices disclosed by Disclosing Party to Receiving Party under the
terms of this Agreement, except as expressly permitted by applicable law.

 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

25



--------------------------------------------------------------------------------



 



     (b) Receiving Party may disclose Confidential Information of Disclosing
Party in accordance with a judicial or other governmental order, provided that
Receiving Party either (i) gives the undersigned Disclosing Party reasonable
notice prior to such disclosure to allow Disclosing Party a reasonable
opportunity to seek a protective order or equivalent, or (ii) obtains written
assurance from the applicable judicial or governmental entity that it will
afford the Confidential Information the highest level of protection afforded
under applicable law or regulation. Notwithstanding the foregoing, the Receiving
Party shall not disclose any computer source code that contains Confidential
Information of the Disclosing Party in accordance with a judicial or other
governmental order unless it complies with the requirement set forth in
sub-section (1) of this Section 2(b).
     (c) The undersigned Receiving Party may disclose Confidential Information
only to Receiving Party’s employees and consultants on a need-to-know basis. The
undersigned Receiving Party will have executed or shall execute appropriate
written agreements with third parties sufficient to enable Receiving Party to
enforce all the provisions of this Agreement
     (d) Receiving Party shall notify the undersigned Disclosing Party
immediately upon discovery of any unauthorized use or disclosure of Confidential
Information or any other breach of this Agreement by Receiving Party and its
employees and consultants, and will cooperate with Disclosing Party in every
reasonable way to help Disclosing Party regain possession of the Confidential
Information and prevent its further unauthorized use or disclosure.
     (e) Receiving Party shall, at Disclosing Party’s request, return all
originals, copies, reproductions and summaries of Confidential Information and
all other tangible materials and devices provided to the Receiving Party as
Confidential Information, or at Disclosing Party’s option, certify destruction
of the same.
3. Remedies
     The parties acknowledge that monetary damages may not be a sufficient
remedy for unauthorized disclosure of Confidential Information and that
Disclosing Party shall be entitled, without waiving any other tights or
remedies, to such injunctive or equitable relief as may be deemed proper by a
court of competent jurisdiction.
4. Miscellaneous
     (a) All Confidential Information is and shall remain the property of
Disclosing Party. By disclosing Confidential Information to Receiving Party,
Disclosing Party does not grant any express or implied right to Receiving Party
to or under any patents, copyrights, trademarks, or trade secret information
except as otherwise provided herein. Disclosing Party reserves without prejudice
the ability to protect its rights under any such patents, copyrights,
trademarks, or trade secrets except as otherwise provided herein.
     (b) In the event that the Disclosing Party provides any computer software
and/or hardware to the Receiving Party as Confidential Information under the
terms of this Agreement, such computer software and/or hardware may only be used
by the Receiving Party for evaluation and providing Feedback (as defined in
Section 5 of this Agreement) to the Disclosing Party. Unless otherwise agreed by
the Disclosing Party and the Receiving Party, all such computer software and/or
hardware is provided “AS IS” without warranty of any kind, and Receiving Party
agrees that neither Disclosing Party nor its suppliers shall be liable for any
damages whatsoever arising from or relating to Receiving Party’s use or
inability to use such software and/or hardware.
     (c) The parties agree to comply with all applicable international and
national laws that apply to (i) any Confidential Information, or (ii) any
product (or any part thereof), process or service that is the direct product of
the Confidential Information, including the U.S. Export Administration
Regulations, as well as end-user, end-use and destination restrictions issued by
U.S. and other governments. For additional information on exporting Microsoft
products, see http://www.microsoft.com/exporting/.
     (d) The terms of confidentiality under this Agreement shall not be
construed to limit either the Disclosing Party or the Receiving Party’s right to
independently develop or acquire products without use of the other party’s
Confidential Information. Further, the Receiving Party shall be free to use for
any purpose the residuals resulting from access to or work with the Confidential
Information of the Disclosing Party, provided that the Receiving Party shall not
disclose the Confidential Information except as expressly permitted pursuant to
the terms of this Agreement. The term “residuals” means information in
intangible form, which is retained in memory by persons who have had access to
the Confidential Information, including ideas, concepts, know-how or techniques
contained therein. The Receiving Party shall not have any obligation to limit or
restrict the assignment of such persons or to pay royalties for any work
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

26



--------------------------------------------------------------------------------



 



resulting from the use of residuals. However, this sub-paragraph shall not be
deemed to grant to the Receiving Party a license under the Disclosing Party’s
copyrights or patents.
     (e) This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof. It shall not be modified except by a
written agreement dated subsequent to the date of this Agreement and signed by
both parties. None of the provisions of this Agreement shall be deemed to have
been waived by any act or acquiescence on the part of Disclosing Party, the
Receiving Party, their agents, or employees, but only by an instrument in
writing signed by an authorized employee of Disclosing Party and the Receiving
Party. No waiver of any provision of this Agreement shall constitute a waiver of
any other provision(s) or of the same provision on another occasion.
     (f) If either Disclosing Party or the Receiving Party employs attorneys to
enforce any rights arising out of or relating to this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs. This
Agreement shall be construed and controlled by the laws of the State of
Washington, and the parties further consent to exclusive jurisdiction and venue
in the federal courts sitting in King County, Washington, unless no federal
subject matter jurisdiction exists, in which case the parties consent to the
exclusive jurisdiction and venue in the Superior Court of King County,
Washington. Company waives all defenses of lack of personal jurisdiction and
forum non conveniens. Process may be served on either party in the manner
authorized by applicable law or court rule.
     (g) This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and lawful assigns; provided, however, that
neither party may assign this Agreement (whether by operation of law, sale of
securities or assets, merger or otherwise), in whole or in part, without the
prior written approval of the other party. Any attempted assignment in violation
of this Section shall be void.
     (h) If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions shall remain in full force and effect.
     (i) Either party may terminate this Agreement with or without cause upon
ninety (90) days prior written notice to the other party. All sections of this
Agreement relating to the rights and obligations of the parties concerning
Confidential Information disclosed during the term of the Agreement shall
survive any such termination.
5. Suggestions and Feedback
     The Receiving Party may from time to time provide suggestions, comments or
other feedback (“Feedback”) to the Disclosing Party with respect to Confidential
Information provided originally by the Disclosing Party. Both parties agree that
all Feedback is and shall be given entirely voluntarily. Feedback, even if
designated as confidential by the party offering the Feedback, shall not, absent
a separate written agreement, create any confidentiality obligation for the
receiver of the Feedback. Furthermore, except as otherwise provided herein or in
a separate subsequent written agreement between the parties, the receiver of the
Feedback shall be free to use, disclose, reproduce, license or otherwise
distribute, and exploit the Feedback provided to it as it sees fit, entirely
without obligation or restriction of any kind on account of intellectual
property rights or otherwise.
     IN WITENSS WHEREOF, the parties hereto have executed this Agreement.
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

27



--------------------------------------------------------------------------------



 



EXHIBIT C

     
TO:
  THE MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
BETWEEN:
  MICROSOFT CORPORATIONAND DIGITAL RIVER, INC.
DATED:
  September 1, 2006
NAME
  Microsoft Supply Chain Security Policies and Requirements (Version 4)

[*]
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

28



--------------------------------------------------------------------------------



 



EXHIBIT D

     
TO:
  THE MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
BETWEEN:
  MICROSOFT CORPORATIONAND DIGITAL RIVER, INC.
DATED:
  September 1, 2006

TEMPLATE — AFFILIATE AGREEMENT
For good and valuable consideration, [NAME OF AFFILIATE], a [TYPE OF AFFILIATE]
organized under the laws of [NAME OF COUNTRY] (“Affiliate”) covenants and agrees
with Microsoft Corporation (“Microsoft”), that Affiliate will comply with all
obligations of Digital River, Inc., a company organized under the laws of
Delaware (“Company”) pursuant to that certain Microsoft Operations Digital
Distribution Agreement between Microsoft and Company dated September 1, 2006
(the “Agreement”). Microsoft grants Affiliate all necessary rights, licenses and
other contractual powers granted to Company under the Agreement in order to
perform the necessary and delegated Services under the Agreement and specified
below. Affiliated shall only perform the following Services:
     1.                                         
     2.                                         
     3.                                         
Affiliate acknowledges that its agreement herein is a condition for Affiliate to
exercise any of the rights sub-licensed by Microsoft to Affiliate pursuant to
the terms of the Agreement.
Capitalized terms used herein and not otherwise defined shall have the same
meaning as in the Agreement.
IN WITNESS WHEREOF, Affiliate and Company have executed this agreement as of the
date set forth below. All signed copies of this Agreement shall be deemed
originals.

                              MICROSOFT CORPORATION       [AFFILIATE]        
 
                           
Signature:
              Signature:                                  
 
  Print Name:               Print Name:        
 
                           
 
  Title:               Title:        
 
                           
 
  Date:               Date:        
 
                           
 
                                            DIGITAL RIVER, INC.        
 
                           
 
              Signature:                                      
 
                  Print Name:        
 
                           
 
                  Title:        
 
                           
 
                  Date:        
 
                           

 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

29



--------------------------------------------------------------------------------



 



EXHIBIT E

     
TO:
  THE MICROSOFT OPERATIONS DIGITAL DISTRIBUTION AGREEMENT
BETWEEN:
  MICROSOFT CORPORATIONAND DIGITAL RIVER, INC.
DATED:
  September 1, 2006
NAME
  Microsoft Release Services Manager Site License Agreement

[Attached]
 

*   Confidential treatment has been requested for portions of this agreement.
The copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as *. A complete version of this agreement has
been filed separately with the Securities and Exchange Commission.

30